         Case 1:20-cv-05859-LJL Document 45 Filed 05/03/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               X
SANDER SABA,                                   :
                                               :                    20-cv-5859 (LJL)
                      Plaintiff(s),            :
                                               :          CASE MANAGEMENT PLAN AND
              -v-                              :              SCHEDULING ORDER
                                               :
ANDREW M. CUOMO, in his official
                                               :
capacity as Governor of the State of New
                                               :
York; and MARK J. F. SHROEDER, in his
                                               :
official capacity as Commissioner of the
                                               :
New York State Department of Motor
                                               :
Vehicles,
                                               :
                      Defendant(s).            :
                                               X

LEWIS J. LIMAN, United States District Judge:

       This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Federal Rule of Civil Procedure 26(f)(3):

1.     All parties [consent _____/ do not consent __X__] to conducting all further proceedings
       before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
       The parties are free to withhold consent without adverse substantive consequences. [If all
       parties consent, the remaining paragraphs need not be completed.]

2.     The parties [have __X__/ have not _____] conferred pursuant to Federal Rule of Civil
       Procedure 26(f).

3.     The parties [have __X__/ have not _____] engaged in settlement discussions.

4.     Any motion to amend or to join additional parties shall be filed no later than
       May 7, 2021. [Absent exceptional circumstances, a date not more than thirty (30) days
       following the initial pretrial conference.] Note: Pursuant to Paragraph 3(B) of the
       Court’s Individual Practices in Civil Cases, the Court will deny a motion to dismiss, as
       moot, without prior notice to the parties, if a plaintiff amends its pleading without
       objection from the defendant. The moving party may then (a) file an answer; (b) file a
       new motion to dismiss; or (c) submit a letter-motion stating that it relies on the initially-
       filed motion to dismiss in which event the Court will treat the initially-filed motion to
       dismiss as a new motion to dismiss the amended pleading.

       Pursuant to Paragraph 2(J) of the Court’s Individual Practices in Civil Cases,
       parties may extend the deadlines set forth in Local Civil Rule 6.1 by an agreed-upon
       schedule, which shall govern as long as it is disclosed to the Court in a letter
         Case 1:20-cv-05859-LJL Document 45 Filed 05/03/21 Page 2 of 4




       accompanying the initial motion. At the Initial Pretrial Conference, parties should
       come prepared to discuss a proposed briefing schedule for any anticipated motion.

5.     Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
       be completed no later than May 24, 2021. [Absent exceptional circumstances, a date not
       more than fourteen (14) days following the initial pretrial conference.]

6.     All fact discovery is to be completed on a bifurcated basis. The parties agree that “Phase
       1 Discovery” will be limited to the fact discovery related to the merits of summary
       judgment and be completed no later than June 25, 2021. The parties also agree that there
       will be a separate “Phase 2 Discovery” limited to fact discovery related to the
       determination of remedies, and agree that specific deadlines for Phase 2 Discovery
       should be addressed at a “Phase 2 Meet-and-Confer” within one week of Phase 2
       Discovery opening.

       The parties, however, disagree on when Phase 2 Discovery should open. Plaintiff’s
       Position: Phase 2 Discovery should open the day after Phase 1 Discovery closes, i.e.,
       June 28, and be completed by October 7 so the parties can be ready to brief any remedies
       issues shortly after a merits decision. Defendants’ Position: Whether and when Phase 2
       Discovery should begin must await the Court’s summary judgment decision as Phase 2
       Discovery may be unnecessary should Defendants prevail. [A date not more than one
       hundred twenty (120) days following the initial pretrial conference, unless the Court
       finds that the case presents unique complexities or other exceptional circumstances.]

7.     The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Procedure and the Local Rules of the Southern District of New York. The following
       interim deadlines may be extended by the parties on consent without application to the
       Court, provided that the parties meet the deadline for completing fact discovery set forth
       in Paragraph 6 above.

                   NOTE ON COVID-19 EMERGENCY PROCEDURES:
Until further notice, and pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions may
 be taken via telephone, videoconference, or other remote means, and may be recorded by
 any reliable audio or audiovisual means. This does not dispense with the requirements set
forth in Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate
  otherwise, the deposition be “conducted before an officer appointed or designated under
   Rule 28,” and that the deponent be placed under oath by that officer. For avoidance of
  doubt, a deposition will be deemed to have been conducted “before” an officer so long as
  that officer attends the deposition via the same remote means (e.g., telephone conference
  call or video conference) used to connect all other remote participants, and so long as all
 participants (including the officer) can clearly hear and be heard by all other participants.

 Nothing in the above-mentioned rule prevents parties from seeking to modify any pretrial
    schedule in light of the COVID-19 pandemic (or for any other good cause). Prior to
  seeking such relief, the parties must, as always, attempt to meet and confer (via remote
                      means) in a good faith effort to reach agreement.




                                                2
           Case 1:20-cv-05859-LJL Document 45 Filed 05/03/21 Page 3 of 4




Parties are instructed to consult the Court’s COVID-19 Emergency Individual Practices in
  Civil and Criminal Cases for additional guidance on procedures in place at this time.

      a.      Initial requests for production of documents shall be served by
              May 17, 2021 for Phase 1 Discovery, which shall be limited to 5 requests, and for
              Phase 2 Discovery on terms to be determined at the Phase 2 Meet-And-Confer.

      b.      Interrogatories pursuant to Rule 33.3(a) of the Local Rules of the Southern
              District of New York shall be waived for Phase 1 Discovery and for Phase 2
              Discovery served by a deadline to be determined after the Phase 2 Meet-And-
              Confer. [Absent exceptional circumstances, a date not more than thirty (30) days
              following the initial pretrial conference.] No Rule 33.3(a) interrogatories need to
              be served with respect to disclosures automatically required by Federal Rule of
              Civil Procedure 26(a).

      c.      Contention interrogatories pursuant to Rule 33.3(c) of the Local Rules of the
              Southern District of New York shall be waived for Phase 1 Discovery and for
              Phase 2 Discovery served by a deadline to be determined after the Phase 2 Meet-
              And-Confer.

      d.      Depositions shall be limited in Phase 1 to a single deposition of the Plaintiff on a
              mutually agreeable date within the period specified for Phase 1 Discovery and
              completed for Phase 2 Discovery by a date and on terms to be determined at the
              Phase 2 Meet-And-Confer.

      e.      Requests to Admit shall be served no later than May 17, 2021 for Phase 1
              Discovery and for Phase 2 Discovery on terms to be determined at the Phase 2
              Meet-And-Confer.

8.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed for Phase 1 Discovery by June 25, 2021 (expert
      disclosures and report served by May 24, 2021; any rebuttal reports served by June 11,
      2021; and any expert depositions completed by June 25, 2021) and for Phase 2 on a date
      and on terms to be determined after the Phase 2 Meet-and-Confer. [Absent exceptional
      circumstances, a date forty-five (45) days from the completion of fact discovery.]

9.    All discovery shall be completed for Phase 1 Discovery no later than June 25, 2021. The
      Parties disagree on the completion date for Phase 2 Discovery. Plaintiff’s position: Phase
      2 Discovery should be completed by October 7, 2021; Defendants’ position: Phase 2
      Discovery should be completed, if necessary, on a schedule determined after the Court’s
      summary judgment decision.

10.   The proposed joint pretrial order shall be submitted on ECF in accordance with the
      Court’s Individual Practices in Civil Cases and Federal Rule of Civil Procedure 26(a)(3)
      no later than [TO BE SET BY COURT].

11.   A post-discovery status conference shall be held on: [TO BE SET BY COURT].



                                                3
            Case 1:20-cv-05859-LJL Document 45 Filed 05/03/21 Page 4 of 4




12.    Any motions for summary judgment must be filed no later than July 16, 2021, with
       opposition papers due no later than August 13, 2021, and reply papers due no later than
       August 27, 2021. [Absent exceptional circumstances, a date fourteen (14) days from the
       completion of all discovery.]

13.    This case [is _____/ is not __X__] to be tried to a jury.

14.    The parties have conferred and their present best estimate of the length of trial is 3-4
       days.

15.    Counsel for the parties propose the following alternative dispute resolution mechanism
       for this case:

       a.      __X__ Referral to a Magistrate Judge for settlement discussions.

       b.      _____ Referral to the Southern District’s Mediation Program.

       c.      _____ Retention of a private mediator.

The use of any alternative dispute resolution mechanism does not stay or modify any date in this
Order.

16.    Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
       Federal Rule of Civil Procedure 26(f)(3), are set forth below.
       N/A




Counsel for the Parties:
 Hannah Y. L. Chanoine, O'Melveny & Myers LLP         Andrew Amer, Special Litigation Counsel
 Dimitri Portnoi, O'Melveny & Myers LLP               New York State Office of the Attorney General
 Carl S. Charles, Lambda Legal                        28 Liberty Street
 Omar Gonzalez-Pagan, Lambda Legal                    New York, NY 10005



Dated: __________________
       New York, New York


                                                                  LEWIS J. LIMAN
                                                              United States District Judge




                                                 4
